*181Opinión concurrente del
Juez Asociado Señor Negrón García.
! — !
En Soc. de Gananciales v. López, 116 D.P.R. 112, 117 (1985), dijimos que “[njuestra atención no se ha concen-trado tanto en el análisis abstracto del status de la.persona afectada como en el contexto específico en que se da la con-troversia: la naturaleza de la declaración alegadamente difamatoria, el auditorio a que se dirige, los intereses que se sirven o vulneran y la relación funcional entre estos factores”. (Énfasis en el original suprimido y énfasis suplido.)
Allí concluimos que era “funcionario público” el policía que presentó una acción por difamación contra un ciuda-dano privado basada en expresiones hechas en alta voz en el Cuartel de la Policía y reiteradas en querella formal ante la Superintendencia imputándole al agente haber fa-bricado un caso. Señalamos que “[l]as imputaciones formu-ladas en este caso atañen a la conducta de un agente de la Policía, asunto de reconocido interés público”. Soc. de Gananciales v. López, supra.
J — ! HH
La presente acción por difamación está basada en una noticia publicada en el periódico El Vocero de Puerto Rico y *182en un reportaje transmitido por la cadena WKAQ-Radio en los que se le imputa al agente Angel Padilla haber obs-truido la investigación de un caso.
Al igual que en Soc. de Gananciales v. López, supra, las imputaciones formuladas están irremisiblemente relacio-nadas con una conducta en el ámbito oficial del agente Án-gel Padilla. En consecuencia, debe ser considerado “funcio-nario público” para efectos de su acción por difamación y cumplir con el requisito de malicia real.
Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Este Tribunal, como máximo intérprete de nuestra Constitución y de las leyes que componen nuestro ordena-miento jurídico, tiene la facultad, y el deber, de establecer las normas jurisprudenciales que rigen en nuestra juris-dicción. La responsabilidad es extraordinaria e inmen-surable.
Es por ello que, al resolver un caso en particular, los integrantes del Tribunal deben actuar con gran cautela y cuidado, y luego de un exhaustivo y ponderado análisis de los hechos y de la ley aplicable a los mismos. El así hacerlo evita incurrir en la nociva e indeseable práctica de tener que, en un futuro inmediato, modificar o revocar las nor-mas jurisprudenciales establecidas.
Debe estar claro que no estamos sosteniendo que este Tribunal no pueda modificar o revocar sus decisiones anteriores. La doctrina del “stare decisis” no llega tan lejos. Los tiempos cambian. La plantilla de este Tribunal, igual-mente, varía; ello, naturalmente, causa que se modifiquen o revoquen las normas anteriormente establecidas. Nos re-ferimos a, y criticamos, otra situación. Esto es, aquella en que se pretende revocar las normas jurisprudenciales esta-blecidas a base de distinciones realmente inexistentes.
*183Este Tribunal no se puede dar el “lujo” de estar “dando un pasito pa’lante y otro pa’tras” y de estar, continua-mente, expresando que “donde no dijimos, debimos haberlo hecho, y donde dijimos, no lo hicimos”. Ello causa un terrible desasosiego, y hasta el caos, en nuestro sistema de justicia. No tenemos “derecho” a hacerle eso a nuestros jue-ces de instancia y ala clase togada en general.
Es cierto que la consistencia en nuestras decisiones no constituye garantía absoluta de la corrección de las mismas. Debe mantenerse presente, sin embargo, que la inconsistencia, y la continua revocación de normas recien-tes, es un “mal” peor.
h-H
La norma que “regula la situación hoy ante nuestra consideración fue establecida en Soc. de Gananciales v. Ló-pez, 116 D.P.R. 112 (1985); caso en que, de manera expresa y específica, el Tribunal adoptó la norma mayoritaria de las jurisdicciones estatales norteamericanas a los efectos de que un policía es un “funcionario público” a quien le aplica la “doctrina sobre malicia real”. En dicho caso se resolvió que una manifestación —a los efectos de que el policía de-mandante le había “fabricado” un caso a los demandados— afectaba la conducta y reputación del agente policíaco, el cual es un “asunto de reconocido interés público”; resolvi-mos que, en esas circunstancias, el policía era un “funcio-nario público” a los fines de la aplicación de la “doctrina de malicia real”. Al no haber probado la existencia de la misma, este Tribunal le desestimó el caso al policía demandante. Véase Soc. de Gananciales v. López, ante, pág. 117.
La norma implantada en Soc. de Gananciales v. López, ante, encuentra apoyo, no hay duda en jurisprudencia del Tribunal Supremo de los Estados Unidos. Como correcta-mente señala el compañero Juez Asociado Señor Corrada *184Del Río, en su opinión concurrente, el Supremo federal ha resuelto que cualquier imputación o cargo de conducta criminal contra un policía, no importa cuán remota en tiempo y espacio, nunca puede ser irrelevante en relación con su “aptitud” para desempeñar el cargo que ocupa y la aplica-ción al caso de la “doctrina de malicia real”. Véase Monitor Patriot Co. v. Roy, 401 U.S. 265, 277 (1971).
rH HH
Somos del criterio —distinto a la disidencia— que en el presente caso las circunstancias son exactamente las mis-mas que en el antes citado caso de Soc. de Gananciales v. López, ante. Ello así ya que la noticia aquí objetada le im-puta al policía Angel R. Padilla que obstruyó la investiga-ción criminal que llevaba a cabo la Policía de Puerto Rico en relación con un delito de secuestro, alegadamente come-tido por otras personas; actuación supuestamente reali-zada por Padilla, conforme la noticia publicada, dentro de un contexto general de corrupción policiaca. No hay duda, en consecuencia, que dicha noticia le imputaba al deman-dante Padilla haber incurrido en conducta criminal; impu-tación que definitivamente afecta su reputación y “aptitud” para desempeñar el cargo que ocupa de policía estatal.
Siendo ello así, forzosa resulta la conclusión de que, al amparo de lo resuelto por este Tribunal en Soc. de Ganan-ciales v. López, ante, y de lo resuelto por el Tribunal Supremo federal en New York Times Co. v. Sullivan, 376 U.S. 254 (1964), y Monitor Patriot Co. v. Roy, ante, el demandante Padilla efectivamente viene en la obligación de pro-bar “malicia real” por parte de los aquí demandados. Dicho de otra forma, si el policía demandante en el caso de Soc. de Gananciales v. López, ante, era, para efecto de la apli-cación de la “doctrina de malicia real”, un “funcionario pú-blico”, no hay duda alguna de que el policía demandante en el presente caso igualmente lo es.
*185Ello, llana y sencillamente, debido al hecho incuestiona-ble de que en ambos casos la imputación objetada como libelosa, repetimos, afecta la reputación del agente poli-ciaco y su aptitud para desempeñar dicho cargo; razón por la cual en ambos casos la parte demandante viene en la obligación de demostrar “malicia real” de parte del demandado.
De resolverse de otra manera —como pretende la disi-dencia— el periódico demandado en el presente caso —y la prensa, en general, del País— tendrían todo el derecho a preguntarse el porqué de la utilización de una “vara distin-ta” a la que se utilizó en el citado caso de Soc. de Ganan-ciales v. López, ante. Es por ello que suscribimos la Senten-cia del Tribunal.(1)

 El Juez suscribiente —por los fundamentos expresados en la opinión disi-dente que en dicho caso emitiera— disintió de la norma establecida por el Tribunal en Soc. de Gananciales v. López, ante.
Hoy votamos conforme. Lo hacemos por cuanto, como expresáramos en la opi-nión de conformidad que emitiéramos en Acevedo Vilá v. Corrada Del Río, 138 D.P.R. 886, 888 (1995), como “integrante de este Tribunal, que ama y respeta el mismo, venimos en la obligación de velar por el buen nombre y reputación de esta institución en todo momento”. (Enfasis en el original suprimido.)
La norma establecida hace escasamente unos pocos años en Soc. de Gananciales v. López, ante, repetimos, nos obliga a todos. No podríamos suscribir una ponencia que variara, de forma errónea e innecesaria, dicha norma. Nuestra obligación prima-ria es, repetimos, con el buen nombre y reputación del Tribunal.